DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 18-20 have been amended to further limit the range of the storage modulus of the superabsorbent immobilizer.
The originally filed specification supports that the superabsorbent immobilizer has storage modulus G’ measured at 25oC of less than about 1.2x109Pa.  See, for example, page 23, lines 27-28 and page 33, lines13-16.
Applicant now redefines the range to claim that the storage modulus at 21oC is greater than 5.8x105Pa of less than about 1.2x109Pa.
Initially, while original claim 5 refers to the storage modulus at 21oC, the originally disclosure only references the modulus measured at 25oC. As such, it is unclear if original claim 5 included a typographical error or if applicant intends to include measurements of the storage modulus at two different temperatures. The examples found with the originally filed disclosure only support a storage module measured at  25oC. Correction and/or clarification are required.
Secondly, while the originally filed disclosure supports a storage modulus of less than about 1.2x109Pa, it does not necessarily provide the lower end of the range being greater than 5.8x105Pa. In this case, the lower end is supported in that it is less than 9Pa, however, being less than 1.2x109Pa does not necessarily have to be greater than 5.8x105Pa.
The absence of a prior art rejection does not indicate allowable subject matter. The scope of the claims pertaining to the temperature at which the storage modulus should be clarified in order to determine the available prior art.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781